Citation Nr: 1701014	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  00-08 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 26, 2003, to include on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Esq.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from February 1969 to October 1970 and from February 1981 to April 1999.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2000 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which initially granted service connection for mechanical low back pain syndrome with L5-S1 and L2-L4 discogenic disc disease and degenerative changes (back disability).  The Veteran appealed the initial disability evaluation.  

This matter was previously before the Board in January 2012 when it was remanded for additional development.  As noted then, a claim for a TDIU is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran was awarded TDIU as of September 26, 2003; however, throughout the appeals period, which began shortly after his separation from service, the Veteran has consistently argued that he is totally disabled and that he is unable to work.  Ultimately, the Veteran's underlying disability evaluation claim has been finally decided and is no longer before the Board.  The question remains whether he is entitled to TDIU of all or part of the period before September 26, 2003.

This appeal was returned to the Board in May 2012, at which time it was determined that the previously requested development had not been completed.  Consequently, it was remanded again, and has now been returned for further consideration. 


FINDING OF FACT

The Veteran's service-connected lumbar spine disability, in combination with his other service connected disabilities, rendered him unable to secure or maintain substantially gainful employment consistent with his education and work history for the period from May 1, 1999 to September 25, 2003.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU for the period from May 1, 1999 to September 25, 2003 on an extraschedular basis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2016)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 

The Veteran contends that his service connected back disability has prevented him from being employed ever since his April 30, 1999 discharge from active service.  He argues that employers would not hire him due to his constant back pain, and that the one job he was able to acquire lasted only three weeks due to his inability to perform his work duties because of the back pain.  

A TDIU may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19, 4.25. 

Generally, to be eligible for a TDIU, a schedular percentage threshold must be met.  If there is only one service-connected disability for TDIU purposes, it must be rated at least 60 percent disabling.  If there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

During the period in question, the Veteran has been service connected for the following disabilities: mechanical low back pain syndrome with L5-S1 and L2 - L4 discogenic disc disease and degenerative changes, rated as 20 percent from May 1, 1999 and 30 percent from May 8, 2002; a right hip disorder, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; gastroesophageal reflux, rated as 10 percent disabling; radiculopathy of the right lower extremity, rated as 10 percent disabling; radiculopathy of the left lower extremity, rated as 10 percent disabling; right shoulder bursitis, rated as 10 percent disabling; and bilateral hearing loss, hemorrhoids, status post left inguinal hernia repair, and benign prostatic hypertrophy, each rated as non compensable.  Since May 1, 1999, his combined disability rating has been 60 percent. 

The Veteran does not have a single 60 percent rating and his overall disability rating during the appeal period has been no more than 60 percent.  38 C.F.R. § 4.25 (2016).  As such, he did not meet the percentage requirements of 38 C.F.R. § 4.16 (a).  Nevertheless, it is VA's established policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16 (b).  Neither the RO nor the Board may assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board notes that the Director issued his decision in July 2016, and the Board may now award an extra-schedular TDIU if warranted. 

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran does not have to be 100 percent unemployable in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

The evidence includes service treatment records that show the Veteran was experiencing significant problems with his back for his last decade of service and especially in the final years before discharge.  He was repeatedly placed on physical profile throughout the 1990s.  For example, a November 1997 Physical Profile noted that the Veteran had severe degenerative arthritis of the spine.  He was placed on permanent profile, and was to do no bending or stooping, and no physical training.  He was able to walk at his own pace and distance.  9/19/2007 VBMS, STR, p. 2.  

The Veteran was afforded a VA general medical examination in November 1999.  The report notes that the history was obtained entirely from the Veteran.  
He reported that his back pain would increase whenever bending forward or twisting, or with sudden jerking or jumping.  He could not run or jog as his back hurt more or less 24 hours day.  The Veteran was able to function, but was unable to stand more than 10 to 15 minutes or drive a car for long distances.  After conducting the physical examination, the examiner found that the Veteran's back disability was productive of moderate to moderately significant functional impairment.  The right shoulder disability was also productive of moderate impairment.  11/10/1999 VBMS, VA Examination, p. 1.  

An October 2001 disability evaluation conducted for the Social Security Administration (SSA) determined that the Veteran should be restricted to activities in the mild to moderate range including sitting, standing, walking, lifting, carrying, bending, pushing, and pulling.  There were limitations concerning travel because of the chronic back condition.  2/19/2007 VBMS, SSA/SSI Letter, p. 20.  

Based on the October 2001 evaluation as well as other evidence, a November 2002 decision from SSA shows that the Veteran was determined disabled as of May 1, 1999.  This award was based on findings that the Veteran had severe impairments, including degenerative disc disease, lumbar spondylosis, and lumbar radiculopathy.  He had not engaged in substantial gainful activity since the alleged onset date.  It was determined that the Veteran was unable to perform basic work activities on a regular and continuing basis at even a sedentary exertional level, and that he could not perform past relevant work.  11/29/2002 VBMS, SSA/SSI Letter, p. 1. 

The Veteran underwent a VA examination of his spine in May 2002.  He reported that his pain was worsening, that it was constant, and he described increasing symptoms in his lower extremities.  Precipitating factors were prolonged standing and prolonged sitting.  He reported that he was unable to walk too far.  He could not use a push mower, and said that when he bent a certain way he ended up on the floor.  He did not have many alleviating factors, but tried to do some stretching exercises he had been given.  The Veteran was noted to be unemployed due to his back problem, and he indicated that no one would hire him due to the back.  On examination, the Veteran was observed to be in pain.  Movement was guarded and painful, and the Veteran indicated this was normal for him.  At the conclusion, the examiner stated that the functional loss due to pain in the thoracolumbar spine was moderately severe.  5/8/2002 VBMS, VA Examination #1, p. 3.  

The Veteran also underwent a VA examination of his joints in May 2002, which determined that he had mild functional loss due to his right hip and right shoulder.  5/8/2002 VBMS, VA Examination #2, p. 1.  

A September 2002 VA treatment note shows that the Veteran was seen for individual therapy due to an anxiety disorder.  The Veteran reported that he had applied for jobs but had been turned down due to his back problems.  He was unable to sit or stand for long periods.  He had been told by his orthopedic surgeon not to lift more than 20 pounds.  1/30/2006 VBMS, Medical Treatment Record - Government Facility, p. 65.  

The Veteran supplied additional work history at a May 2004 VA examination.  He had previously worked as a carpenter and construction worker.  He had not been able to work since he was discharged in May 1999.  During service he had worked as a recruiter.  The Veteran was not able to get a job because of his back injury and pain, and was not hired due to his liability risk.  The Veteran had attempted to do some jobs but was not able perform them.  5/3/2004 VBMS, VA Examination, p. 1.  

In a February 2005 letter, the Veteran's private doctor notes that the Veteran had been declared 100 percent disabled since May 1, 1999 due to his arthritis of the spine by the SSA.  The doctor indicated that she was unable to understand why VA did not reach the same conclusion.  2/18/2005 VBMS, Medical Treatment Record - Non - Government Facility, p. 1.  

As the Veteran has not met the schedular percentage threshold, the Board, in its January 2012 decision, remanded the issue of entitlement to a TDIU prior to September 26, 2003, instructing the AOJ to refer his claim to the Director, Compensation Service, for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

In a June 2016 memorandum, the Director noted that SSA had found that the Veteran was disabled from May 1, 1999 due to his disorders of the back.  The Veteran was noted to have been a recruiter during service and to have reported that post-service he was denied employment due to his back disability.  The Director determined that the evidence did not show that the severity of the Veteran's service connected disabilities rendered him unable to secure and follow a substantially gainful occupation prior to September 26, 2003, and that entitlement to TDIU on an extraschedular basis was denied.  However, the Director did note that the Veteran's back disability affected his ability to perform physical work and limited his ability to sit and stand for long periods of time without frequent breaks.  The Director found that the back disability was productive of marked interference with employment during that period, and awarded an additional 10 percent on an extraschedular basis under the rating criteria for the spine, effective from May 8, 2002.  6/9/2016 VBMS, Administrative Decision, p. 1.  

Having reviewed the record and weighing the evidence both in support and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities render him unemployable.  While the VA examiners did not provide an opinion as to whether or not the Veteran's service-connected spine disability made him unemployable prior to September 26, 2003, they did acknowledge that it was productive of moderate to moderately severe impairment, and noted that any type of bending, twisting, or stooping resulted in increased pain.  As the Veteran's prior civilian work experience was as a carpenter and in construction, these symptoms would preclude employment in those fields.  Given the Veteran's inability to stand or sit for more than a few minutes, sedentary employment would also be difficult.  In addition to the spine disability, VA examiners also found that the Veteran's right hip and right shoulder disabilities were productive of mild impairment.  

The November 2002 SSA determination found that the Veteran's back disability made him unemployable from May 1, 1999, and there is no medical opinion that expressly contradicts this finding.  The February 2005 letter from the Veteran's doctor appears to indicate that she agrees with this finding.  Finally, the Board observes that the January 2005 rating decision that initially awarded TDIU did so based on a change in the rating criteria effective from September 26, 2003 that enabled the Veteran to meet the schedular criteria for TDIU found in 38 C.F.R. § 4.16(a).  There was no finding that Veteran first became unable to secure or follow a substantially gainful occupation as of that date.  

In light of the above, and resolving doubt in the Veteran's favor, he meets the criteria for a TDIU on an extraschedular basis. 38 C.F.R. § 4.16 (b).  In so finding, the Board notes that the question of unemployability is ultimately a legal determination for the trier of fact, as opposed to a medical finding.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).


 
ORDER

Entitlement to an extraschedular TDIU for the period from May 1, 1999 to September 25, 2003 is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


